                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

OMAR RASHAD POUNCY,

              Petitioner,
                                                    Case No. 13-cv-14695
v.                                                  Hon. Matthew F. Leitman

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

                       ORDER ON STATUS CONFERENCE

        The Court held a telephonic status conference on February 5, 2020. As

discussed on the record, the Court hereby orders:

      By not later than February 20, 2020, counsel for each party shall discuss with

        their client and with co-counsel the various options for moving forward with

        this action;

      By not later than February 27, 2020, counsel for each party shall meet and

        confer (by telephone if preferred) with opposing counsel to discuss the

        proposed options for moving forward;

      If counsel for both parties reach an agreement concerning an option for

        moving forward, by not later than March 5, 2020, they shall file on the

        Court’s docket a single Notice informing the Court of the agreement. If no

        agreement is reached, then by not later than March 5, 2020, counsel for each

                                          1
      party shall separately file on the docket a Notice setting forth that party’s

      proposed plan for moving forward.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 5, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 5, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
